DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. 
Applicant has added method steps and argues that these steps result in a transformation from one state to another. The Examiner disagrees.  Again, this is not considered a transformation. Generally speaking, a “transformation” refers to the changing of a particular article to a different state or thing. Further, the Examiner has not seen nor as Applicant pointed out what portion of the claim is supposedly being transformed in the recited claims. The claims recite method steps and physical hardware elements. Are the physical hardware elements physically transforming into another physical state? The Examiner respectfully suggests Applicant refer to 2106.05(c) Particular Transformation [R-10.2019] for discussion and case law related to Transformation and their role in 101 eligibility analysis. 
Applicant continues to argue that the claimed invention is similar to that of the claims in McRO, Inc. v. Bandai Namco Games America, No. 2015-1080 (Fed. Cir. Sept. 13, 2016). The Examiner disagrees. Contrary to the claims of the instant invention, the claims of of McRO were not deemed to be abstract. The claims instead were directed to "a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type." McRO, 2016 WL 4896481, at *8. The court explained that "the claimed improvement was allowing computers to produce 'accurate and realistic lip synchronization and facial expressions in animated characters' that previously could only be produced by human animators." Id. at *8 (quoting U.S. Patent No. 6,307,576 col. 2 ll. 49-50). The claimed rules in McRO transformed a traditionally subjective process performed by human artists into a mathematically automated process executed on computers. Id. at *8-9. Indeed, the inventors in McRO conceded that prior animating processes were "driven by subjective determinations rather than specific, limited mathematical rules," such as the mathematical rules articulated in McRO's claimed method.   Id. at *8.   Is it now Applicant's position that the claimed invention was previously done by humans and Applicant has now applied mathematical rules that are an improvement that is merely executed on a computer? Even if Applicant were to be asserting this, the claims of McRo were not deemed to be abstract so Applicant's supposed "rules" would still be merely a part of the abstract idea. 
Further, the court in McRO explained that "it was the incorporation of the claimed rules, not the use of the computer that 'improved the existing technological process' by allowing the automation of further tasks." Id. (alteration in original) (quoting Alice, 134 S. Ct. at 2358).  Applicant's claims are more like those of FairWarning IP, LLC v. Iatric Systems, Inc. (Fed. Cir. 2016).  Although FairWarning's claims require the use of a computer, it is this incorporation of a computer, not the claimed rule, that purportedly "improves the existing technological process" by allowing the automation of further tasks. This is the same deficiency of the claims of the instant invention. 
As the claims are currently recited, the additional elements are being used as a tool to implement the abstract idea. There is no improvement to the additional elements when taken individually or as a whole. Therefore, the claims remain directed to the abstract idea itself. 
Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite storing, making, communicating, recommending, extracting, transmitting, making and receiving limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations storing, making, communicating, recommending and receiving under their broadest reasonable interpretation, covers certain methods of organizing human activity.  That is, other than recited, “(communication device, memory, processor, user terminal, vehicle terminal, vehicle sharing apparatus)”, nothing in the claim element precludes the step from practically being marketing or sales activities or behaviors; business relations) and managing personal behavior, namely following rules or instructions.  Accordingly, the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “communication device, memory, processor, vehicle sharing apparatus”. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (communication device, memory, processor, user terminal, vehicle terminal, vehicle sharing apparatus)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Dependent claims 2-10 and 12-20 further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 1-20 are not patent eligible.	
Claims 1-20 are not rejected by the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628